United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-1404
                       ___________________________

                               Jose Luis Gonzalez

                            lllllllllllllllllllllPetitioner

                                          v.

             Loretta E. Lynch, Attorney General of the United States

                           lllllllllllllllllllllRespondent
                                   ____________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                                 ____________

                         Submitted: September 24, 2105
                            Filed: October 7, 2015
                                [Unpublished]
                                ____________

Before SMITH, COLLOTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

     Mexican citizen Jose Luis Gonzalez petitions for review of an order of the
Board of Immigration Appeals dismissing his appeal from the decision of an
immigration judge to deny withholding of removal and relief under the Convention
Against Torture.1 After careful consideration, we conclude that substantial evidence
supports the decision. See Davilia-Mejia v. Mukasey, 531 F.3d 624, 627 (8th Cir.
2008). The petition is denied. See 8th Cir. R. 47B.
                       ______________________________




      1
          The untimeliness of the related asylum application is not an issue before us.

                                           -2-